 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 1 of 20 PageID #: 1




   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   MIGUEL ANGEL REYES ZARAGOZA,
   individually and on behalf of others similarly
   situated,
                                                                        COMPLAINT
                                      Plaintiff,

                    -against-                                 COLLECTIVE ACTION UNDER
                                                                   29 U.S.C. § 216(b)
   MI BARRIO TORTILLERIA CORP. (D/B/A
   MI BARRIO TORTILLERIA), MIGUEL                                         ECF Case
   CARRERA, and NELSON CARRERA,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Miguel Angel Reyes Zaragoza (“Plaintiff Reyes” or “Mr. Reyes”), individually

  and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

  Associates, P.C., upon his knowledge and belief, and as against Mi Barrio Tortilleria Corp. (d/b/a

  Mi Barrio Tortilleria), (“Defendant Corporation”), Miguel Carrera and Nelson Carrera,

  (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Reyes is a former employee of Defendants Mi Barrio Tortilleria Corp. (d/b/a

Mi Barrio Tortilleria), Miguel Carrera, and Nelson Carrera.

        2.       Defendants own, operate, or control a tortilla factory/Mexican food products

distributor, located at 913 Flushing Ave, Brooklyn, New York, 11206 under the name “Mi Barrio

Tortilleria.”
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 2 of 20 PageID #: 2




         3.     Upon information and belief, individual Defendants Miguel Carrera and Nelson

Carrera, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the tortilla factory/Mexican food products

distributor as a joint or unified enterprise.

         4.     Plaintiff Reyes was employed as an order preparer and merchandise stocker at the

tortilla factory/Mexican food products distributor located at 913 Flushing Ave, Brooklyn, New York,

11206.

         5.     At all times relevant to this Complaint, Plaintiff Reyes worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Reyes appropriately for any hours worked either at the straight rate of pay

or for any additional overtime premium.

         7.     Further, Defendants failed to pay Plaintiff Reyes the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         8.     Defendants’ conduct extended beyond Plaintiff Reyes to all other similarly situated

employees.

         9.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Reyes and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

         10.    Plaintiff Reyes now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards



                                                  -2-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 3 of 20 PageID #: 3




Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Reyes seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Reyes’s state law claims under 28 U.S.C.

§ 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a tortilla factory/Mexican food products distributor located in this district. Further, Plaintiff

Reyes was employed by Defendants in this district.

                                                   PARTIES

                                                     Plaintiff

       14.        Plaintiff Miguel Angel Reyes Zaragoza (“Plaintiff Reyes” or “Mr. Reyes”) is an

adult individual residing in Kings County, New York.

       15.        Plaintiff Reyes was employed by Defendants at Mi Barrio Tortilleria from

approximately 2011 until on or about March 1, 2020.



                                                    -3-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 4 of 20 PageID #: 4




       16.     Plaintiff Reyes consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a tortilla factory/

Mexican food products distributor, located at 913 Flushing Ave, Brooklyn, New York, 11206 (with

an additional warehouse located at 301 Moffat Street Brooklyn, NY 11237) under the name “Mi

Barrio Tortilleria”.

       18.     Upon information and belief, Mi Barrio Tortilleria Corp. (d/b/a Mi Barrio Tortilleria)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 913 Flushing Ave, Brooklyn,

New York, 11206.

       19.     Defendant Miguel Carrera is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Miguel Carrera is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Miguel Carrera possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Reyes, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       20.     Upon information and belief, Defendant Nelson Carrera is an individual engaging (or

who was engaged) in business in this judicial district during the relevant time period. Defendant

Nelson Carrera is sued individually in his capacity as owner, officer and/or agent of Defendant



                                                  -4-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 5 of 20 PageID #: 5




Corporation. Upon information and belief, Defendant Nelson Carrera possesses operational control

over Defendant Corporation, an ownership interest in Defendant Corporation, and controls

significant functions of Defendant Corporation. Upon information and belief, he determines the

wages and compensation of the employees of Defendants, including Plaintiff Reyes, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       21.     Defendants operate a tortilla factory and Mexican food products distributor located

in the Bushwick section of Brooklyn.

       22.     Upon information and belief, individual Defendants, Miguel Carrera and Nelson

Carrera, possess operational control over Defendant Corporation, possess ownership interests in

Defendant Corporation, or control significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Reyes’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Reyes, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Reyes (and all similarly situated employees)

and are Plaintiff Reyes’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.




                                                 -5-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 6 of 20 PageID #: 6




          26.    In the alternative, Defendants constitute a single employer of Plaintiff Reyes and/or

similarly situated individuals.

          27.    Upon information and belief, Individual Defendants Miguel Carrera and Nelson

Carrera operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          28.    At all relevant times, Defendants were Plaintiff Reyes’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                    -6-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 7 of 20 PageID #: 7




Reyes, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Reyes’s services.

       29.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

tortilla factory/Mexican food products distributor on a daily basis are goods produced outside of the

State of New York.

                                          Individual Plaintiff

       31.     Plaintiff Reyes is a former employee of Defendants who was employed as an order

preparer and merchandise stocker. Plaintiff Reyes seeks to represent a class of similarly situated

individuals under 29 U.S.C. 216(b).

                                Plaintiff Miguel Angel Reyes Zaragoza

       32.     Plaintiff Reyes was employed by Defendants from approximately 2011 until on or

about March 1, 2020.

       33.     Defendants employed Plaintiff Reyes as an order preparer and merchandise stocker.

       34.     Plaintiff Reyes regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       35.     Plaintiff Reyes’s work duties required neither discretion nor independent judgment.

       36.     Throughout his employment with Defendants, Plaintiff Reyes regularly worked in

excess of 40 hours per week.




                                                   -7-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 8 of 20 PageID #: 8




       37.     From approximately March 2014 until on or about December 2017, Plaintiff Reyes

worked at the tortilla factory/Mexican food products distributor from approximately 6:00 a.m. until

on or about 6:00 p.m., six days a week (typically 72 hours per week).

       38.     From approximately January 2018 until on or about February 2019, Plaintiff Reyes

worked at the tortilla factory/Mexican food products distributor from approximately 6:00 a.m. until

on or about 5:00 p.m., six days a week (typically 66 hours per week).

       39.     From approximately March 2019 until on or about March 1, 2020, Plaintiff Reyes

worked at the tortilla factory/Mexican food products distributor from approximately 6:00 a.m. until

on or about 5:00 p.m., six days a week. In addition, during this time period, Plaintiff Reyes worked

until 8:00 p.m. or 9:00 p.m., three days per week, taking out the trash at Defendant Miguel Carrera’s

building (typically 75 to 78 hours per week).

       40.     Throughout his employment, Defendants paid Plaintiff Reyes his wages in cash.

       41.     From approximately March 2014 until on or about February 2019, Defendants paid

Plaintiff Reyes a fixed salary of $600 per week.

       42.     From approximately March 2019 until on or about March 1, 2020, Defendants paid

Plaintiff Reyes a fixed salary of $720 per week.

       43.     Plaintiff Reyes’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       44.     For example, Plaintiff Reyes was not compensated when his duties at Defendant

Miguel Carrera’s building required him to stay past 8:00 p.m.

       45.     Plaintiff Reyes was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.



                                                   -8-
 Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 9 of 20 PageID #: 9




       46.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Reyes regarding overtime and wages under the FLSA and NYLL.

       47.     Defendants did not provide Plaintiff Reyes an accurate statement of wages, as

required by NYLL 195(3).

      48.      Defendants did not give any notice to Plaintiff Reyes, in English and in Spanish

(Plaintiff Reyes’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                Defendants’ General Employment Practices

      49.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Reyes (and all similarly situated employees) to work in excess of 40 hours a

week without paying them appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      50.      Plaintiff Reyes was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      51.      Defendants’ pay practices resulted in Plaintiff Reyes not receiving payment for all

his hours worked, and resulted in Plaintiff Reyes’s effective rate of pay falling below the required

minimum wage rate.

      52.      Defendants habitually required Plaintiff Reyes to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.




                                                 -9-
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 10 of 20 PageID #: 10




      53.      Defendants    willfully   disregarded       and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      54.      Defendants paid Plaintiff Reyes his wages in cash.

      55.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      56.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Reyes (and similarly situated individuals) worked, and

to avoid paying Plaintiff Reyes properly for his full hours worked.

      57.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      58.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Reyes and other similarly situated former workers.

      59.      Defendants failed to provide Plaintiff Reyes and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  - 10 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 11 of 20 PageID #: 11




      60.      Defendants failed to provide Plaintiff Reyes and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      61.       Plaintiff Reyes brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      62.      At all relevant times, Plaintiff Reyes and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      63.      The claims of Plaintiff Reyes stated herein are similar to those of the other employees.




                                                  - 11 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 12 of 20 PageID #: 12




                                     FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      64.         Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.

      65.         At all times relevant to this action, Defendants were Plaintiff Reyes’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Reyes (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      66.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      67.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          68.     Defendants failed to pay Plaintiff Reyes (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      69.         Defendants’ failure to pay Plaintiff Reyes (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      70.         Plaintiff Reyes (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      71.         Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.



                                                   - 12 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 13 of 20 PageID #: 13




      72.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Reyes (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      73.      Defendants’ failure to pay Plaintiff Reyes (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      74.      Plaintiff Reyes (and the FLSA Class members) was damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      75.       Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.

      76.      At all times relevant to this action, Defendants were Plaintiff Reyes’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Reyes, controlled the terms and conditions of his employment, and determined the rates and

methods of any compensation in exchange for his employment.

      77.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Reyes less than the minimum wage.

      78.      Defendants’ failure to pay Plaintiff Reyes the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      79.      Plaintiff Reyes was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW



                                                - 13 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 14 of 20 PageID #: 14




      80.       Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.

      81.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Reyes overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      82.       Defendants’ failure to pay Plaintiff Reyes overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      83.       Plaintiff Reyes was damaged in an amount to be determined at trial.



                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

          84.   Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.

          85.   Defendants failed to pay Plaintiff Reyes one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff’s spread of hours exceeded ten hours

in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.


      86.       Defendants’ failure to pay Plaintiff Reyes an additional hour’s pay for each day

Plaintiff’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      87.       Plaintiff Reyes was damaged in an amount to be determined at trial.



                                   SIXTH CAUSE OF ACTION


                                                 - 14 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 15 of 20 PageID #: 15




                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      88.       Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.

      89.      Defendants failed to provide Plaintiff Reyes with a written notice, in English and in

Spanish (Plaintiff Reyes’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      90.      Defendants are liable to Plaintiff Reyes in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      91.       Plaintiff Reyes repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      With each payment of wages, Defendants failed to provide Plaintiff Reyes with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;



                                                 - 15 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 16 of 20 PageID #: 16




gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      93.         Defendants are liable to Plaintiff Reyes in the amount of $5,000, together with costs

and attorneys’ fees.




                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Reyes respectfully requests that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Reyes and the FLSA Class

 members;

            (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Reyes and the FLSA Class members;

            (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Reyes’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;




                                                   - 16 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 17 of 20 PageID #: 17




        (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Reyes and the FLSA Class members;

        (f)     Awarding Plaintiff Reyes and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

        (g)     Awarding Plaintiff Reyes and the FLSA Class members liquidated damages in an

 amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Reyes;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Reyes;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Reyes;

        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Reyes’s compensation, hours, wages and any deductions or

 credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Reyes;

        (m)     Awarding Plaintiff Reyes damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable;



                                                - 17 -
                                         Attorneys for Plaintiff
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 18 of 20 PageID #: 18




        (n)     Awarding Plaintiff Reyes damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiff Reyes liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

 pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (p)     Awarding Plaintiff Reyes and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

        (q)      Awarding Plaintiff Reyes and the FLSA Class members the expenses incurred in

 this action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Plaintiff Reyes demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        July 17, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620


                                                 - 18 -
                                         Attorneys for Plaintiff
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 19 of 20 PageID #: 19




                                     - 19 -
Case 1:20-cv-03220-ARR-SMG Document 1 Filed 07/17/20 Page 20 of 20 PageID #: 20

                   Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attomeys

 60 E 42"" Street, Suite 4510                                                            Telephone: (212)317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                        March 20, 2020
 BY HAND




 TO:      Clerk of Court,



 I hereby consent to join this lawsuit as a party plaintiff.
 (Yd, per medic de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de Ids demandantes.)


Name / Nombre:                                  Miguel Angel Reves Zaraeoza


Legal Representative / Abogado:                Michael Faillace & Associates. P.C.


Signature / Firma:


Date / Fecha:                                  20 de Marzo de 2020




                            Certified as a minority-owned business in the State of New York
